        Case 3:17-cv-00101-RDM Document 247 Filed 03/11/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL                          :
PROTECTION BUREAU,                          :
                                            :
                      Plaintiff             :
                                            :
                                            :       3:17-CV-101
              v.                            :       (Judge Mariani)
                                            :
                                            :
NAVIENT CORPORATION, et al.,                :
                                            :
                      Defendants.           :

                             SPECIAL MASTER ORDER #14

       Now, this 11th day of March, 2019, IT IS HEREBY ORDERED THAT the agenda for

the telephonic status conference scheduled for March 12, 2019 at 11:00 a.m. shall include,

but not be limited to, discussion of the following matters:

       1. Plaintiff’s revised list of the entries on Defendants’ privilege log for which the
          attorney-client privilege has been claimed and which Plaintiff asserts involve a
          communication with a third party, as well as what additional information, in any,
          should be provided with respect to the entries involving communications with
          third parties concerning matters such as “common interest.”

       2. The status of responses to Defendants’ letters to the federal agencies implicated
          in the assertion of the Bank Examination Privilege.

       3. The protocol for conducting the in camera review of the 462 randomly selected
          documents for which work product protection has been claimed by Defendants.

       4. The schedule for the production of call records.

       5. The scheduling of oral argument on the Teleglobe issue.
 Case 3:17-cv-00101-RDM Document 247 Filed 03/11/19 Page 2 of 2




6. The status of submissions on the rationale for withholding the documents
   discussed during the March 5, 2019 telephone conference.

7. The search for and production of records from Mr. Bailer and “securitization”
   custodians as discussed during the March 5, 2019 telephone conference.

8. The CFPB Letter of February 26, 2019 (Doc. 236) and Navient’s reply letter of
   March 8, 2019.

9. The telephonic conference call scheduled for 11:00 a.m. on March 12, 2019 shall
   be placed to 570-207-5605.

                                          s/ Thomas I. Vanaskie
                                          THOMAS I. VANASKIE
                                          SPECIAL MASTER
